PER CURIAM.
The issue of fact, whether or not plaintiff had hold of the car before it started, was sent to the jury by the original charge, and by an instruction following the words of a request to that effect by defendant’s counsel. The court also left to the jury to find whether the conductor in starting the car was in the exercise of reasonable care. After the issue whether plaintiff had tried to board a car at rest, or one already starting, had thus been *1081clearly presented to the jury, if defendant’s counsel wished a further charge on the point of contributory negligence, he might have made an appropriate request for such instruction. In the absence of such request, no error appears. We cannot say that the verdict of §1,250 is excessive. The judgment and order of the County Court of Queens County are therefore unanimously affirmed, with costs.